IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00267-CR

DAMIEN RAYSHAWN BETTERS,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                            From the 54th District Court
                             McLennan County, Texas
                            Trial Court No. 2016-833-C2


                                       ORDER


       The State’s brief was originally due on February 21, 2019. A first extension of time

of 32 days was granted, and the State’s brief was then due March 25, 2019. A second

extension of time of 30 days was granted, and the State’s brief was then due April 24,

2019. Now, the State has requested an additional 30 days which would make the brief

due on May 24, 2019. This most recent request would push the total days to file the brief

to 122 days to file a brief that the Rules of Appellate Procedure provide should be filed in

30 days. We cannot, in good conscience, grant the State four times the amount of time
allowed by the rules to file the State’s brief where there is no suggestion in the motion

that this case is unusual in any way.

        Accordingly, the State’s Motion for Extension of Time to File the State’s Brief is

denied. The State’s brief is due May 24, 2019. If not filed by the deadline set herein, the

appeal will proceed to disposition and, thus, may be decided without the State’s brief

which may result in confession of error by the State. See State v. Fielder, 376 S.W.3d 784,

785 (Tex. App.—Waco 2011, no pet.).


                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Motion denied
Order issued and filed May 8, 2019




Betters v. State                                                                     Page 2